DETAILED ACTION
In application filed on 12/19/2018, Claims 36-43, 45, 47-53 and 56 are pending. Claims 36-43, 45, 47-53 and 56 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/19/2018, 01/27/2021, 06/03/2021 and 08/31/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see Page 6, filed on 08/31/2021, with respect to the 35 U.S.C. §103 rejections on Claims 36-37, 39-43, 45, 47-53, and 56 have been fully considered and are persuasive. 
Applicant argues: 
["As explained herein at 1(A), the cited references fail to describe or suggest bonding the first and second substrate to an inside surface of the body of a reaction vessel. As explained herein at 1(B), the cited references fail to describe or suggest bonding plastic, nitrocellulose, cellulose acetate, glass, a membrane, or a bead to an inside surface of the body of a reaction vessel. As explained therein at 1(C), the presently claimed invention has advantageous properties that could not have reasonably been predicted from the cited references”]


Applicant’s arguments, see Page 11, filed on 08/31/2021, with respect to the 35 U.S.C. §103 rejections on Claim 36 and 38 has been fully considered and are persuasive. 
Applicant argues: 
["As explained herein at I, presently amended independent claim 36 is patentable over Sharkey in view of Makarov. Kelso fails to remedy the deficiencies of Sharkey and Makarov; therefore, independent claim 36 is patentable over this combination of references”]
Applicant’s arguments with respect to Claim 36 and 38 has been considered and are persuasive.
Therefore, the rejection of Claim 38 are withdrawn by virtue of dependency on independent Claim 36.
Reasons for Allowance
Claims 36-43, 45, 47-53 and 56 are allowed. 

The following is an examiner's statement of reasons for allowance:

Claims 36-43, 45, 47-53 and 56 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claims 36, 43 and 50 as a whole disclose the combination of steps of Claims 36, 43 and 50 limitations with regards to technical feature of:

The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797